  
 
  

Case 2:21-cv-02352-ER Document1 Filed 05/24/21 Page 1of5

IN UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
MARIA GAGL .
64 Fulton Blvd.
Commack, NY 11725
Plaintiff
v.
METROPOLITAN LIFE
INSURANCE COMPANY
1255 Drummers Lane} #300,
Wayne, PA 19087
Defendant NO.:
COMPLAINT
NOW COMES; the Plaintiff, Maria Gagliardi, by and through her Counsel,

Pond, Lehocky, LLP,

and hereby complains of the above referenced Defendant,

Metropolitan Life Insurance Company (hereinafter referred to as “ Met Life”), as

follows:

I. STATEMENT

OF JURISDICTION:

Le Jurisdiction is conferred upon this Honorable Court pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 1332(e). This Honorable Court has jurisdiction over

all issues raising a fede

ral question and this instant matter involves a disability policy

issued to the Claimant through her Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.

Il. FACTS:

 
Ca

63 The Plain

Se 2:21-cv-02352-ER Document 1 Filed 05/24/21 Page 2 of 5

tiff, Maria Gagliardi, is an adult and competent individual with

a physical address of 64 Fulton Blvd., Commack, NY 11725.

a,
entity with a principe
Wayne, PA 19087 wit
NY 10166.

4,
policies governed by t
U.S.C. §1011, et seq.

5.

insurance benefits und

employer, Elwood UF

6.

benefit plan as defined

7, At all tim
behalf of the Plaintiff |
8. At all tim

obligations required o
9.

participant in the em}

The polic

At all tim

The Defendant, Met Life, under information and belief, is a business

| place of business located at 1255 Drummers Lane #300,

h a corporate address located at 200 Park Avenue, New York,

Met Life is a business entity, which issues disability insurance

he Employee Retirement Insurance Security Act (ERISA), 29

On a date certain, Met Life, issued a policy providing disability

ler policy number 2502 to the Plaintiff through the Plaintiff's
SD.

ly of insurance aforementioned provided for an employee

| and covered under the terms of ERISA.

es material and relevant hereto, all policy premiums due on
under said policy were paid.

es material and relevant hereto, the Plaintiff performed all

f her under said contract of insurance.

es material and relevant hereto, the Plaintiff was a qualified

ployee benefit plan provided by Metlife to the Plaintiff's

 
employer under the af

10. Ona date

disability benefits wit
July 13, 2020.

11. MetLife

Ca

Se 2:21-cv-02352-ER Document 1 Filed 05/24/21 Page 3 of 5

orementioned policy.

| certain, the Plaintiff filed an application for long term

h Met Life. She received benefits under said policy through

notified the Plaintiff that her claim was terminated and that she

was not entitled to benefits beyond July 13, 2020.

12. The Plair

medical records and o

13. By corres
Plaintiff's administrat
disputing the adverse

14. MetLife

‘tiff filed an administrative appeal and submitted additional
pinions of her treating doctors in support of her claim.
pondence dated December 15, 2020, Met Life denied the

lve appeal and informed her of her right to bring a civil action
benefit decision.

labused its discretion and acted in a manner serving only

its own business interest when it denied the Plaintiff's claim for disability benefits.

iS.

The actions of Met Life in denying the Plaintiff’s claim for

disability insurance benefits was arbitrary, capricious and made in violation of 29

U.S.C. §1001, et seq.
16. The actio
insurance benefits are
17. The Plain

aforementioned policy

ns of Met Life in denying the Plaintiff's claim for disability
contrary to the language of the policy in question.
tiff is entitled to disability insurance benefits under the

'as she has satisfied through medical evidence that she meets

 
Ca

Se 2:21-cv-02352-ER Document 1 Filed 05/24/21 Page 4 of 5

the definition of disability under the policy of insurance.

18. The Plain
aforementioned insurd
19. Asadire

above more particular

tiff is entitled to recover the benefits due to her under the
ince policy in accordance with 29 U.S.C. §1132.

tt and proximate result of the actions of Met Life as herein

ly described, the Plaintiff has been caused to incur attorneys’

fees in an amount not lyet known.

20. Asadiret

rt and proximate result of the actions of Met Life, the

Plaintiff has sustained |damages in an amount not yet known to the Plaintiff; however,

upon information and belief, such damages will approximate the amount of benefits

due and owing to the |

the future.

laintiff from July 13, 2020 to the present and continuing into

WHEREFORE, the Plaintiff, Maria Gagliardi, respectfully requests that

judgment be entered against Met Life as follows:

l. Ordering
disability

continuin

Met Life to pay to the Plaintiff, Maria Gagliardi, long term
insurance benefits from July 13, 2020 to the present and

g into the future as provided for in the policy of insurance;

2. Awarding the Plaintiff, Maria Gagliardi, preyudgment interest on the

award un

til the date of judgment;

3. Awarding the Plaintiff's attorney’s fees, court costs and other reasonable

costs incurred for the prosecution of the instant action;

 
4.

Granting

proper.

Ca

 

BY:

Se 2:21-cv-02352-ER Document 1 Filed 05/24/21 Page 5 of 5

such other and further relief as the Court may deem just and

RESPECTFULLY SUBMITTED,

Michael J. Parker, Esquire
PA ID No. 93024

Pond, Lehocky, LLP
One Commerce Square
2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
